Citation Nr: 1212628	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a skin disorder (other than skin cancer), to include as a result of in-service exposure to ionizing radiation.  

3.  Entitlement to service connection for skin cancer, to include as a result of in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and R.C.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1946 to June 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at hearings held at the RO before a decision review officer and before the undersigned Veterans Law Judge in June 2009 and July 2010, respectively.  Transcripts of both hearings have been associated with the claims file.

In August 2010, the Board remanded this appeal for further evidentiary development, to include obtaining additional treatment and personnel records, following the development procedures for radiogenic disease claims set forth in 38 C.F.R. § 3.311, and affording the Veteran a VA examination for his left shoulder.  Except as discussed in the Remand below, a review of the record reflects substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for skin cancer, to include as a result of in-service exposure to ionizing radiation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has degenerative joint disease of his left shoulder that is as likely as not related to his active duty.

2.  Actinic keratosis was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including being due to any in-service ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has degenerative joint disease of his left shoulder that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Actinic keratosis was not incurred or aggravated in service, and was not due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the issue of entitlement to service connection for a left shoulder disability, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to this claim, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With regard to the issue of entitlement to service connection for a skin disorder (other than skin cancer), to include as a result of in-service exposure to ionizing radiation, a pre-decisional letter dated in April 2008 complied with VA's duty to notify the Veteran.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board finds that a medical opinion on the question of service connection for a skin disorder (other than skin cancer) is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has a skin disorder (other than skin cancer) that may be associated with in-service radiation and/or sun exposure.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	A.  Left Shoulder Disorder

The Veteran contends that he has a left shoulder disorder that is related to his military service.  Specifically, he contends that he fell in service and injured his left shoulder at the same time that he injured his left ankle.  See, e.g., July 2010 Hearing Transcript (T.) at 15.  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, a left shoulder disorder.  However, they do document a probable left ankle fracture in August 1946.  [The Board observes that the Veteran is service connected for degenerative arthritis of his left ankle as a result of this in-service injury.]  The Veteran's separation examination in May 1949 revealed clinically normal extremities.  No left shoulder disorder was shown, nor did the Veteran make any complaints pertaining to his left shoulder.  

According to post-service medical records, in July 2009, the Veteran complained of having left shoulder pain since 1947 when he fell and was injured.  He was diagnosed with glenohumeral arthritis; acromioclavicular (AC) joint arthritis; and chronic rotator cuff tear.  

The Veteran testified at his June 2009 hearing that he was only treated with rest and ointments for his shoulder in service.  He was treated after discharge from service, but the physician is deceased, and those records are unavailable.  The Veteran did not seek treatment again until approximately 2008.  However, he indicated that he did have continuous pain since service, but that he self-medicated with over-the counter-medications.  His son testified that he noticed the Veteran's problems with his shoulder for about 40 years.  At his July 2010 hearing, the Veteran testified being placed on bed rest for five to six months for his shoulder in service.  He reported that he did not seek treatment until 2009.  The Veteran again reported having a continuity of symptomatology since service.  A statement from the Veteran's siblings received in September 2010 show that the Veteran injured his shoulders in service.

The Veteran was afforded a VA examination in October 2011, at which time he was diagnosed with degenerative joint disease of his left shoulder.  The Veteran reported falling in 1947 on his left side, injuring his shoulder and ankle.  He had been having intermittent pain since then.  Following an exhaustive examination, the examiner opined that the Veteran's left shoulder disorder was less likely as not the result of service or any incident therein.  The examiner noted that there were no records of treatment of an injury of the shoulder in service and that there was no documented evidence that the Veteran was treated for a left shoulder disorder in service or within two years of his discharge from the military.  The Veteran was treated for a shoulder disorder in 2009; he was discharged from service in 1949.  There was no documented evidence of a shoulder disorder until 2009.  

Based on a review of the evidence, the Board finds that service connection for a left shoulder disorder is warranted.  Post-service evidence shows that the Veteran has been diagnosed degenerative joint disease of the left shoulder.  Although the Veteran's STRs do not confirm his report of an in-service injury, in its August 2010 Remand, the Board conceded the Veteran's credibility regarding reporting the in-service injury.  Additionally, the Veteran has reported that the onset of pain following the in-service injury has continued since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible regarding his reports of the onset and continuity of symptomatology.  Furthermore, the Veteran's reports are further supported by the September 2010 statement from his siblings showing that he injured his shoulder in service.  Additionally, the Veteran's son's testimony at the June 2009 hearing established a continuity of symptomatology.  There is nothing in the record to indicate that the Veteran's siblings and son are not credible.  

In reaching the conclusion that the Veteran has had a continuity of symptomatology since service, the Board acknowledges that there is no evidence of any left shoulder treatment until 2009.  However, the Veteran competently and credibly reported that he did seek treatment for his left shoulder shortly after service, but that the physician that treated him is deceased.  Thus, those records are not available.  Furthermore, the Veteran indicated that he simply treated his left shoulder pain with over-the-counter treatment.  The Board finds the Veteran's reasoning for the absence of treatment records until 2009 credible.

In this case, the July 2009 treatment record for the Veteran's left shoulder shows that he reported injuring his shoulder in service and of having pain since service.  As noted in the Board's August 2010 Remand, this record appears to indicate that the Veteran's left shoulder arthritis is due to his military service.  The Veteran did not report any other left shoulder injuries other than the injury he incurred in service.  Therefore, as the Veteran has only reported an in-service injury and has had a continuity of symptomatology since service, the July 2009 record diagnosing arthritis based on the Veteran's complaints, is sufficient to establish a nexus to the Veteran's service.

Here, the most probative evidence is the Veteran's competent and credible reports regarding injuring his left shoulder in service and having continuous pain since service.  Based on the Veteran's reports, and absent evidence of any other left shoulder injury, the Board finds that the evidence is sufficient to warrant an award of service connection.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his symptoms began during his second period of active service.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  Therefore, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 
The Board acknowledges that the October 2011 examiner's negative nexus opinion.  However, the Board finds that this opinion lacks probative value.  In finding that there was no relationship between the Veteran's degenerative joint disease and his military service, the examiner relied on the lack of in-service documentation of an injury and the fact that there were no records of any treatment until 2009.  However, considering that the Board conceded the Veteran's injury in service in its August 2010 Remand, the examiner's opinion relying on the lack of documentation of an injury renders its probative value of little, if any, weight.  In other words, as the examiner did not take into account the Veteran's competent and credible reports of an in-service injury, such opinion is not probative evidence against the claim.

Thus, in considering the Veteran's competent and credible lay statements regarding the in-service injury and continuity of pertinent symptomatology, the July 2009 treatment record, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has degenerative joint disease of his left shoulder that was incurred in service.  The evidence is in favor of the grant of service connection for degenerative joint disease of the left shoulder.  Service connection for degenerative joint disease of the left shoulder is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B.  Skin Disorder (Other Than Skin Cancer)

The Veteran contends that he has skin rashes that are the result of his military service, including being due to ionizing radiation and/or sun exposures.  In this regard, the Board notes that service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes different types of cancer.  38 C.F.R. § 3.311(b)(2).  

Here, the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  Furthermore, no skin disorders other than cancer are considered to be radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2).  In this case, no medical professional has provided any opinion indicating that the Veteran may have a skin disorder (other than skin cancer) that is due to ionizing radiation exposure.  Therefore, since skin disorders (other than cancer) are not considered radiogenic diseases, and since no medical professional has opined that the Veteran has a skin disorder (other than skin cancer) related to ionizing radiation, the special development procedures outlined in 38 C.F.R. § 3.311 are not for application.  

Also, the Veteran STRs show no treatment for, or diagnosis of, any skin disorders.  His discharge examination in May 1949 revealed normal skin; no skin disorder was diagnosed, nor did the Veteran make any complaints pertaining to his skin.  

According to post-service medical records, the Veteran was diagnosed with actinic keratosis in August 2010.  The August 2010 record shows that the actinic keratoses were thought to be solar radiation changes.  No opinion relating the actinic keratosis to the Veteran's military service, to include exposure to ionizing radiation and the sun, was provided.  The remaining post-service records pertaining to the Veteran's skin show treatment for skin cancer, which will be discussed in the Remand below.  There is no indication that the Veteran has been diagnosed with any other skin disorder, to include any kind of disorder manifested by rashes, other than the diagnosed actinic keratosis and skin cancer.  

The Veteran testified at the June 2009 hearing that he noticed a rash on the way back to the United States from Japan.  The Veteran indicated that he was outdoors a lot in Japan.  He was treated by the same physician who treated his shoulder after service and is deceased.  The Veteran testified that the doctor told him that the rash was from fungus.  He reported that his skin rashes continued since approximately 1948.  The Veteran's son testified that he witnessed the Veteran's skin problems for about 40 years.  At the July 2010 hearing, the Veteran reiterated that he had a rash right after he returned from Japan.  He reported being treated around 1949.

A report from the National Personnel Records Center (NPRC) dated May 2011 shows that no documents or information regarding the Veteran's exposure to radiation were a matter of record.  A letter from the Department of the Air Force dated in August 2011 reveals that no external or internal radiation exposure data for the Veteran was found.  Additionally, the office did not have the capability or data to evaluate sun exposure.  

Based on a review of the evidence, the Board finds that service connection for a skin disorder is not warranted.  Initially, the Board concedes that the Veteran was exposed to sunlight in service.  Also, there is a possibility that he was exposed to ionizing radiation.  However, there is no indication that the Veteran has a skin disorder (other than skin cancer) associated with such exposure.  As noted above, various forms of cancer are considered to be radiogenic diseases.  No medical professional has provided any opinion to indicate that the Veteran has a skin disorder related to ionizing radiation.  Besides skin cancer, the only other diagnosis of a skin disorder is actinic keratosis.  There is no indication that the Veteran's actinic keratosis is related to ionizing radiation exposure.

The Board does not dispute that the Veteran was exposed to sunlight in service.  However, no medical professional has provided any opinion to indicate that the diagnosed actinic keratosis is related to in-service sun exposure.  The Board acknowledges that the August 2010 treatment record showing the diagnosis of actinic keratosis indicates that it is related to sun exposure.  However, the Veteran was discharged from service in 1949.  No diagnosis was shown until 2010, over five decades after the Veteran was discharged from service.  In other words, the Veteran has had over five decades of post-service sun exposure, in addition to the exposure he had during service.  

In reaching the conclusion that the Veteran's actinic keratosis is not related to in-service sun exposure or any ionizing radiation exposure, the Board acknowledges the Veteran's competent and credible reports of having a rash following his return from Japan.  However, no medical professional has indicated that the Veteran's reported rash was indicative of his currently-diagnosed actinic keratosis.  In other words, although there are various skin disorders as evidenced by 38 C.F.R. § 4.118, which evaluates skin disorders and lists several diagnostic codes for different skin disorders, no medical professional has provided any opinion that the Veteran's actinic keratosis is the same as the rash he reported having after service.  In this regard, the Board observes that the treatment record showing a diagnosis of actinic keratosis does not include any reports from the Veteran regarding his post-service rash.  In other words, the record does not show that the diagnosis of actinic keratosis was predicated, in part, on the Veteran's report or description of the rash that began after returning from Japan.  Therefore, the Veteran's supports regarding a continuity of symptomatology are not sufficient to establish service connection, as the evidence of record does not show that the Veteran's reported rash is the currently-diagnosed actinic keratosis.  

Moreover, there is no nexus evidence to support a finding of service connection.  In this case, the medical evidence fails to show that the only diagnosed skin disorder besides cancer-actinic keratosis-is related to the Veteran's military service.  As such, the evidence does not support a finding that the Veteran has a skin disorder that is related to his military service.

The first record indicating a diagnosis of actinic keratosis is dated in 2010.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Here, and of particular significance to the Board is the absence of any evidence of complaints, symptoms, or findings associated with actinic keratosis until over five decades between the period of active service and the claim is itself evidence which tends to show that actinic keratosis did not have its onset in service or for years thereafter. 

The Board acknowledges the Veteran's belief that he has a skin disorder (other than skin cancer) that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a skin disorder (other than skin cancer) in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between a skin disorder and the Veteran's active duty, service connection for a skin disorder (other than cancer) is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder (other than skin cancer).  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder (other than skin cancer) is denied.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to service connection for degenerative joint disease of the left shoulder is granted.

Entitlement to service connection for a skin disorder (other than skin cancer), to include as a result of in-service exposure to ionizing radiation, is denied.


REMAND

Regrettably, another remand is necessary for further evidentiary development for the issue of service connection for skin cancer.  The issue was previously remanded in August 2010 to afford the Veteran the development set forth in 38 C.F.R. § 3.311.  The Veteran contends that he was exposed to ionizing radiation when he was stationed in Japan after the bombings of Nagasaki and Hiroshima.  He testified that he was stationed between Tokyo and Yokohoma at Honita.  June 2009 Hearing Transcript (T.) at 2.  He indicated that he was approximately 40 miles from Nagasaki and Hiroshima.  However, at his July 2010 hearing, the Veteran testified that he was only half of a mile from Hiroshima.  July 2010 T. at 13-14.  

The Veteran does not meet the definition of  a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  However, the Board observes that the list of radiogenic diseases includes "any other cancer."  38 C.F.R. § 3.311(b)(xxiv).  Service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  In August 2010, the Board directed the RO to follow the special development procedures set forth in 38 C.F.R. § 3.311.  

In particular, under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the RO did not complete the special development procedures set forth in § 3.311(a).  Although the RO contacted the NPRC for the DD Form 1141 and any other records, in addition to contacting the Department of the Air Force, the RO failed to obtain a dose estimate from the Under Secretary for Health.  In Stegall, 11 Vet. App. 268, the Court held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Consequently, the current case must be sent back to the RO to complete the development required under § 3.311(a), especially as the Veteran was stationed in Japan following the bombings of Nagasaki and Hiroshima; he alleges ionizing radiation exposure; and skin cancer is a radiogenic disease.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  For purposes of preparing a radiation dose estimate, the Veteran has reported being 50 miles away from Nagasaki and Hiroshima and has also reported being half a mile away from Hiroshima.  38 C.F.R. § 3.311(a)(2)(iii).  

2.  If, and only if, it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities then, before its adjudication, refer the claim to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).

3.  Then, readjudicate the issue of service connection for skin cancer, to include as a result of in-service exposure to ionizing radiation.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


